DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see p.7-11, filed on 13 July 2021, with respect to the rejection(s) of Claim(s) 1-20 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/7/14  is now rejected under 35 USC §103 as being unpatentable over Wang (US 2018/0018141 A1). See detailed rejections below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "between the first and second augmented reality devices" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the examination purpose, the Examiner interprets above citation as “between the augmented reality device and the second augmented device”.  Claims 2-6 are rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3, 7-8, 12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0018141 A1).
Regarding Claim 1, Wang discloses an augmented reality device ([0002]: The present disclosure relates to the field of augmented reality), comprising: 
at least one processor (Fig.3: Processing unit 10); and 
a memory having stored thereon computer-executable instructions that, when executed by the at least one processor ([0008]: the first augmented reality device being a device comprising a first memory for storing a first set of instructions and a first processor for executing the first set of instructions to provide an augmented reality image to a first user via a first display), cause the augmented reality device to: 
receive a request (Wang does not explicitly recite receiving a request to display the visualization of an object in the first AU scene.  However Wang in [0045] describes an example when a local operator and remote service engineer communicate through two augmented reality devices.  The local operator needs to view a visualization of a virtual product serviced by the remote service engineer recorded by the second AR device.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to add control logic to allow the local operator to decide when to view the visualization sent by the remote service by making a request to ensure the operator is ready to view the visualization) to display a visualization of an object in a first augmented reality scene, the visualization to comprise sensor data from a second augmented reality device ([0027]: the first image representing what the first user views is captured in real time and transmitted to the second user, the second user operates the first image to obtain the second image, and the second image is displayed to the first user in real time, for achieving an objective of capturing an image in real time by one party, and transmitting the image to another party, thereby achieving a real-time interactions between different use); 
receive information indicative of a property associated with display of the visualization of the object by the second augmented reality device ([0032]: In one implementation, the first image and the second image are determined to be similar when a difference in the content of the first image and the second image is below a predefined difference threshold.  For example, RGB pixel values of the first image and the second image may be compared pixel by pixel to obtain a sum of the difference of the RGB pixel values between the first image and the second image. The difference may be measured in absolute value or relative value with respect to the sum of the RGB values of one of the images.  The RGB value is interpreted as the property); and 
display the visualization of the object in the first augmented reality scene, wherein the visualization is adjusted, to synchronize display of the visualization of the object between the first and second augmented reality devices ([0008]: In one implementation, the method may include capturing a first image in a viewing range of a first augmented reality device in real time via a camera of the first augmented reality device, and synchronizing the first image to a second augmented reality device), based at least in part on the property and to account for a difference in perspective with the second augmented reality device ([0033]: In one implementation, the superimposing of the second image to the first image in the first augmented reality device includes: identifying a first difference image of the second image relative to the first image; converting the first difference image to a second difference image based on a display or viewing angle of the first augmented reality device; and superimposing the second difference image onto the first image).

Regarding Claim 3, Wang discloses wherein adjusting the visualization based at least in part on the perspective difference ([0033]: identifying a first difference image of the second image relative to the first image; converting the first difference image to a second difference image based on a display or viewing angle of the first augmented reality device; and superimposing the second difference image onto the first image) comprises displaying the object from a perspective of the second augmented reality device ([0028]: In one implementation, the displaying of the second image in the first augmented reality device may include: determining whether the second image and the first image are similar; displaying the first image by using the first augmented reality device when determining that the second image and the first image are similar; and superimposing the second image onto the first image in the first augmented reality device to obtain a superposed image when determining that the second image and the first image are not similar, and displaying the superimposed image).

Regarding Claim 7, Claim 7 is in similar scope to Claim 1 except in the format of “method”.  Therefore the rejection to Claim 1 is also applied to Claim 7.

8 and 15, Wang discloses wherein the one or more properties comprises at least one of a display transform or a camera transform ([0033]: viewing angle).

Regarding Claim 12, Claim 12 is in similar scope to Claim 3 except in the format of “method”.  Therefore the rejection to Claim 3  is also applied to Claim 12.

Regarding Claim 14, Claim 14 is in similar scope to Claim 1 except in the format of “non-transitory computer-readable storage medium”.  Therefore the rejection to Claim 1 is also applied to Claim 14.

Regarding Claim 19, Claim 19 is in similar scope to Claim 3 except in the format of “non-transitory computer-readable storage medium”.  Therefore the rejection to Claim 3 is also applied to Claim 19.

Claims 2, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0018141 A1) as applied to Claims 1, 7 and 20 above, and further in view of Uusitalo et al. (US 2014/0285519 A1).
Regarding Claim 2, Wang fails to disclose the memory having stored thereon further computer-executable instructions that, when executed by the at least one processor, cause the augmented reality device to: send, based at least in part on detection of an environmental code, a request to share the visualization of the object.
providing local synchronization of information for augmented reality objects), discloses sending, based at least in part on detection of an environmental code, a request to share the visualization of the object ([0087]: the mixed reality platform 103 may use close proximity communication means (e.g., RF memory tags) to store, share, or synchronize the lightweight data and then use short or mid-range communication means (e.g., Bluetooth, WiFi, etc.) to store, share, or synchronize the bulky data).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Uusitalo into that of Wang and to send, based at least in part on detection of an environmental code, a request to share the visualization of the object in order to automatically start a communication between two AR devices when one of the ARs is close to a target object.

Regarding Claim 13, Wang fails to disclose detecting an environmental code in an environment of the first augmented reality device; and sharing visualization of the object based at least in part on the detection of the environmental code.
However Uusitalo, in the same field of endeavor ([0002]: providing local synchronization of information for augmented reality objects), discloses detecting an environmental code in an environment of the first augmented reality device; and sharing visualization of the object based at least in part on the detection of the environmental code ([0087]: the mixed reality platform 103 may use close proximity communication means (e.g., RF memory tags) to store, share, or synchronize the lightweight data and then use short or mid-range communication means (e.g., Bluetooth, WiFi, etc.) to store, share, or synchronize the bulky data).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Uusitalo into that of Wang and to detect an environmental code in an environment of the first augmented reality device; and share visualization of the object based at least in part on the detection of the environmental code in order to automatically start a communication between two AR devices when one of the ARs is close to a target object.

Regarding Claim 20, Claim 20 is in similar scope to Claim 2 except in the format of “non-transitory computer-readable storage medium”.  Therefore the rejection to Claim 2 is also applied to Claim 20.

Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0018141 A1) as applied to Claims 1, 7 and 14 above, and further in view of D’Antoni et al. (US 2015/0071555 A1).
Regarding Claims 4, 10 and 17, Wang fails to disclose wherein adjusting the visualization based at least in part on the perspective difference comprises positioning the visualization to minimize occlusion of objects in the first augmented reality scene.
However D’Antoni discloses it had been known to a POSITA before the effective filing date of the claimed invention to position the visualization to minimize occlusion of objects in the first augmented reality scene ([0143]: An occlusion engine 1412 provides various services to address the situation in which one object overlaps another in the output presentation, such as two labels, two virtual objects, a label and a virtual object, etc. A first service can operate to prevent or minimize the occurrence of occlusions, e.g., by moving one or more objects so that they no longer overlap).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of D'Antoni into that of Wang and to position the visualization to minimize occlusion of objects in the first augmented reality scene in order to avoid object of interest to be blocked by inserted virtual object.

Claims 5,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0018141 A1) as applied to Claims 1, 7 and 14 above, and further in view of Newman (US 2015/0123966 Al).
Regarding Claim 5, 11 and 18, Wang fails to disclose adjust operation of a sensor, based at least in part on the information indicative of one or more properties, to record data for display by the second augmented reality device.
However Newman, in the same field of endeavor (Abstract: methods, devices and systems for providing an augmented and a virtual reality experiences including sharing augmented reality views between two users see Fig.29a-f and Fig.30. Also see [0107]-[0110]), discloses an example of capturing and scanning of an object in real time and normalize it to the defined size and orientation (usually "top view") even if not presented this way to the camera ([0041], Fig.34 and [0118]: A scanner software module running on the mobile or desktop device may show in real time the frames around the page and show the actual scanning while adjusting the captured image and transform it to a normalized format in a way that the image of the captured form or page will seem as if it was captured in "front view" and from a defined distance). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Neman into that of Wang in order to give the impression that the form or page was scanned by a scanner as taught by Neman ([0118]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0018141 A1) as applied to Claim 1 above, and further in view of Freeman et al. (US 2019/0282324 A1).
Regarding Claim 6, Wang fails to discloses the memory having stored thereon further computer-executable instructions that, when executed by the at least one processor, cause the augmented reality device to:  adjust the visualization of the object in response to gesture information; and send, to the second augmented reality device, a request to adjust the visualization of the object in response to the gesture information.
However Freeman, in the same field of endeavor, discloses including a gesture recognition module and the gesture recognition module 138 of the controller 130 can be configured to identify the acute care provider's hands within images obtained by the augmented reality device 120 and, based on the position, orientation, and movement of the hands, can identify gestures performed by the acute care provider for the purpose of controlling operation of the device 120 and/or for manipulating the user interface and/or dashboard displays provided to the acute care provider by the projection device 124 ([0224]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Freeman into that of Wang and to adjust the visualization of the object in response to gesture information; and send, to the second augmented reality device, a request to adjust the visualization of the object in response to the gesture information for the convenience of augmented reality users.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0018141 A1) as applied to Claims 7 and 14 above, and further in view of Geisner et al. (US 2013/0083173 A1).
Regarding Claims 9 and 16, Wang fails to disclose wherein adjusting the visualization based at least in part on the perspective difference comprises rotating the object to display the object from a perspective of the second augmented reality device.
However Geisner discloses adjusting the visualization based at least in part on the perspective difference comprises rotating the object to display the object from a perspective of the second augmented reality device ([0120]: image data from one or more cameras 694N may capture a front of a user cheering. In an example, the transforming step rotates a virtual object modeling the cheering based on a physics model for the object so the virtual object of the second user is seen through the display of the first user cheering from a side view).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/YINGCHUN HE/Primary Examiner, Art Unit 2613